                                                             UNITED STATES DISTRICT COURT
                                                              EASTERN DISTRICT OF OKLAHOMA


           UNITED STATES OF AMERICA,                                           )
                                                                               )
                                                                    Plaintiff, )                    Case No.                  CR-20-64-RAW
                                                v.                             )
                                                                               )                    Date:                     9/23/2020
           TOMMY RYAN GOUGE,                                                   )
                                                                               )                    Time:                     10:02 a.m. – 10:08 a.m.
                                                                    Defendant. )


                                    MINUTE SHEET – VIDEO CONFERENCE ARRAIGNMENT

                Steven P. Shreder, Judge                                   P. Bruce, Deputy Clerk                             Reporter - none
                                                                                                                              FTR - Courtroom 4

Counsel for Plaintiff:    David Youll, AUSA, via video
Counsel for Defendant: Robert S. Williams, via video
☒ Fin. Afd / Deft orally requested counsel   Objections ☐yes ☒ no     ☒ Court appointed counsel
☐ Interpreter:                           ; ☐ sworn
Defendant appeared via video: ☒ with Counsel; ☐ Counsel waived; ☐ w/o Counsel;

☒ Defendant acknowledged receipt of Indictment and has had an opportunity to discuss it with counsel
☒ Defendant advised of constitutional rights, charges, possible penalties
☒ Defendant entered not guilty plea as to Count 1 of the Indictment

Trial / Motions:
☒ Jury Trial set November 4, 2020, before Judge Ronald A. White
☒ Court advised defendant will have 14 days to file motions and Government will have 7 days to respond

Discovery:
☒ Court inquired of counsel as to the status of discovery production pursuant to Local Criminal Rule 16.1(A)(1)
requiring the Government to provide discovery to defendant contemporaneously with the arraignment.
        ☐ Government has complied               ☒ Government has not complied
        Parties ☐ do ☒ do not foresee any problems which the Court should anticipate.

Detention / Bond:
☐ Parties have reviewed Pretrial Services Report regarding detention                                                             Objections           ☐yes ☐ no
☐ Defendant allowed to post bond in the amount of
       ☐ Order Setting Conditions of Release
☒ Government has filed Motion for Detention
☐ Defendant orally moved for detention hearing
☐ Detention hearing set
☒ Defendant present on writ and reserves as to issue of detention at this time
☐ Defendant agreed issue of bond is moot
☒ Defendant to remain in custody and was remanded to the custody of USMS


☒   The sound recording for this hearing has been reviewed for completeness and correctness. The recording is a true and accurate record of these proceedings. PB
